Citation Nr: 9908017	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-03 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1966 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 decision of the Department of Veterans 
Affairs (VA) Vocational Rehabilitation and Counseling 
Division (VR&C) in Atlanta, Georgia.  That determination 
found the appellant had overcome the effects of an impairment 
of employability and was, therefore, ineligible for training 
and rehabilitation benefits under Chapter 31, Title 38, 
United States Code.  

The appellant appeals that determination to the Board; he 
appeared and presented testimony at a December 1998 hearing 
before the undersigned Member of the Board.  


FINDINGS OF FACT

1.  The appellant has impairments to current employment based 
on his service-connected hemorrhoidal disability, to include 
functional limitations, physical capacity restrictions, and 
other related factors, such as the unpredictable nature of 
disability, possible future loss of function, potential lost 
time from work, and employer resistance.  

2.  The appellant is currently employed as a county marshal, 
and has been so employed since 1992.  

3.  The appellant is not in need of rehabilitation to 
overcome an employment handicap.  



CONCLUSION OF LAW

Entitlement to a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, is 
not warranted.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 1991); 
38 C.F.R. §§ 21.35, 21.40, 21.51 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to a program of 
vocational rehabilitation because he has a disability 
evaluation of 30 percent and an employment handicap. Although 
he currently is employed, the appellant argues that his 
position as an elected county marshal is in jeopardy due to 
efforts to consolidate his office with the county sheriff's 
office.  He maintains that he would be unable to obtain 
similar employment with his current education and training.  
Consequently, he seeks retraining through the Chapter 31 
vocational rehabilitation program so that he may be a 
competitive candidate for employment in the future.  

A veteran shall be entitled to a program of rehabilitation 
services under 38 U.S.C.A. Chapter 31 if he or she has a 
service-connected disability of 20 percent or more and is 
determined to be in need of rehabilitation to overcome an 
employment handicap.  38 C.F.R. § 21.40.  The record 
indicates that service connection has been established for 
hemorrhoids with rectal strictures, evaluated as 30 percent 
disabling.  Accordingly, as the appellant has a disability 
evaluation in excess of the minimum 20-percent requirement, 
the issue for consideration here is whether he has an 
employment handicap as defined in 38 C.F.R. § 21.35(a).  If 
so, he meets the basic eligibility requirements for 
vocational rehabilitation.  See 38 C.F.R. Chapter 31; 
38 C.F.R. § 21.40.  

The term "employment handicap" means an impairment of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his or her abilities, aptitudes, 
and interests.  38 U.S.C.A. § 3101(1); 38 C.F.R. §§ 21.35(a), 
21.51(b).  The term "impairment" is defined as restrictions 
on employability caused by (1) service-connected and 
nonservice-connected disabilities; (2) deficiencies in 
education and training; (3) negative attitudes toward the 
disabled; and (4) other pertinent factors.  38 C.F.R. 
§ 21.51(c)(1).  However, an employment handicap does not 
exist when a veteran has overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2)(iii).  A counseling 
psychologist in the VR&C division may only make the 
determination of an employment handicap and eligibility for 
employment assistance.  38 C.F.R. § 21.51(h).  

The appellant indicated in a May 1996 VA Form 28-1902, 
Counseling Record - Personal Information, that he was 
employed since January 1993 as a county marshal.  Before 
that, he wrote, he worked for a juvenile court system from 
1987 to 1992, departing due to stress, and for a police 
department from 1976 to 1987.  He noted he was interested in 
completing a doctorate program in philosophy, and in reading 
in the areas of law enforcement and history.  He explained 
that he liked jobs where he could teach.  

A June 1996 VA Form 28-1902b, Counseling Record - Narrative 
Report, prepared by a VA counseling psychologist, indicated 
that the appellant had impairments to current employment, to 
include functional limitations (reduced exertional capacity, 
ruling out strenuous and prolonged physical activity, and 
restrictions for speed and distance), physical capacity 
restrictions (lifting, carrying, pushing, pulling, and 
sitting), and related restrictive factors (unpredictable 
nature of the disability, possible future loss of function, 
potential lost time from work, and employer resistance).  In 
the summary of the report, the psychologist stated that while 
it was possible for the appellant to obtain a doctoral 
degree, he questioned where the appellant would utilize such 
a degree.  He stated that he suggested to the appellant that 
he contact local social service agencies and school offices 
to see what positions might be available for an individual 
with his educational background, i.e., a masters degree in 
criminal justice, and his experience with the court system.  

An August 1996 VA Form 28-1902b, Counseling Record - 
Narrative Report, prepared by another VA counseling 
psychologist, indicated that the appellant's current 
employment as a county marshal, elected by the voters of his 
county, constituted suitable employment.  It was noted that 
he administratively supervised 19 deputy marshals who 
delivered and served court documents and maintained courtroom 
order; he, as a supervisor, generally did not get involved in 
work that might aggravate his disability.  The psychologist 
stated that the disability was one that constituted little or 
no employment handicap.  He might aggravate his disability by 
extreme heavy lifting or exertion, but, the examiner 
continued, it is believed for the most part that his present 
employment did not require any of these activities.  The 
counselor's judgment was that the appellant was not entitled 
to vocational rehabilitation services because he was suitably 
employed as he held a masters degree and utilized his 
previous training in a professional position.  

At a December 1998 hearing before the undersigned Member of 
the Board, the appellant testified that he was employed as a 
marshal, an elected law-enforcement position, since 1992.  T. 
at 1-2.  The testimony in another part of the hearing 
transcript is, though, somewhat contradictory: the appellant 
stated that he lost an election in 1996, but he then said, as 
if he were still employed as a county marshal, that if he 
lost an election he would be out of a job with no retention 
rights.  T. at 6-7.  He discussed efforts in his county to 
consolidate the offices of the county marshal and the county 
sheriff, which, when accomplished, would eliminate his 
position and render him unemployed.  He said that this 
consolidation will eventually happen.  T. at 4, 6-7.  He 
stated that his service-connected disability caused soiling 
and bleeding that "somewhat" affected him at work.  T. at 
4-5.  

Based on the information of record, it was the determination 
of the two VA counseling psychologists, in June and August 
1996, that although the appellant had vocational impairments, 
he had overcome such impairments by maintaining stable 
employment and, therefore, no employment handicap existed.  
Although the appellant may be limited in his ability to 
perform certain physical activities, the record shows that he 
has maintained employment since January 1993 in a position 
that does not aggravate his service-connected disability.  
Accordingly, the Board is of the opinion that the VA 
counseling psychologists' determinations were well reasoned 
and fully substantiated by the record.  

The Board has considered the appellant's contention that he 
likely will lose his job in the future when his office is 
consolidated with that of the county sheriff's.  Although his 
fears may be justified, VA cannot award Chapter 31 benefits 
because some future event may impact on the appellant's 
employment.  The appellant's current circumstances must be 
considered.  At this time, the record shows that he has 
maintained stable employment since January 1993 in a position 
that does not aggravate his disabilities and is consistent 
with his interests and skills.  Although the appellant's 
hearing testimony is somewhat unclear (he stated that he was 
an elected county marshal, but also that he had lost an 
election in 1996), the record as a whole, including the 
appellant's testimony at his hearing to the effect that he 
was then employed as a county marshal, supports the 
conclusion that he is employed in a manner similar to that 
when the determination of basic eligibility was made in 1996.  
The appellant is, admittedly, employed in a position subject 
to the whim of an electorate and that could be consolidated 
with another law enforcement office.  If either of those 
potentialities occur, causing the appellant's employment 
status to change, then he can reapply and have his 
circumstances at that time duly considered.  

VA cannot to ignore the appellant's current successful 
maintenance of employment in a field consistent with his 
abilities and aptitudes and not aggravating his existing 
disabilities.  Although he has expressed valid reasons for 
pursuing a higher level of formal education, to include a 
desire to improve his qualifications for a less demanding 
position and to satisfy his anxiety regarding the potential 
loss of his current job, these reasons, standing alone, 
cannot give rise to an employment handicap.  Were that the 
case, the statutory language at issue would be rendered 
largely irrelevant, and any disabled veteran who met the 
minimum rating requirements of 38 U.S.C.A. § 3102 would be 
able to pursue additional training as his vocational 
ambitions evolved.  As the evidence in this case indicates 
that the appellant has overcome the effects of any impairment 
of employability through employment in an occupation 
consistent with his pattern of abilities, aptitudes and 
interests, and is successfully maintaining such employment, 
his claim must be denied.  

Finally, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) (prior to March 1, 1999, titled the 
U.S. Court of Veterans Appeals) has set aside as unlawful 
provisions of 38 C.F.R. § 21.51 that required a causal nexus 
between a service-connected disability and "an employment 
handicap."  Davenport v. Brown, 7 Vet. App. 476 (1995).  See 
also Wilson v. Brown, 7 Vet. App. 542 (1995).  However, in 
this case neither the VR&C's, nor the Board's, denial of 
entitlement to Chapter 31 benefits is premised on the 
assumption that the appellant's service-connected disability 
must materially contribute to the impairment of 
employability.  In addition, the Court's decision in 
Davenport did not eliminate the requirement, derived from 
statute, that the appellant be impaired in his ability to 
prepare for, obtain, or retain employment consistent with his 
abilities, aptitudes and interests.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990).  


ORDER

A program of vocational rehabilitation training under Chapter 
31, Title 38, United States Code, is denied.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 
- 7 -


- 7 -


